Mr. Chief Justice Walker delivered the opinion of the Court: The record recites, that a replication was filed to the third plea, and also a demurrer to the same plea, and the judgment of the court was that the demurrer he sustained to the second plea. It is obvious, that the demurrer was substantially to the second plea. It is true that the demurrer states that defendant’s plea, thirdly above pleaded, is insufficient in law to bar plaintiff’s action, but in the transcript of the record it follows the replication. And the judgment is upon the sufficiency of the second plea. We are of the opinion, that the second plea not being otherwise answered, it is fair to presume the demurrer was understood by the parties and” the court to apply to the second plea, otherwise the judgment would not have been rendered upon that plea. The question then arises whether the plea presented a defense to the action. The draft was drawn at sight, for three hundred and five dollars and twenty-one cents, in funds current on the day of its date, for value received. The plea set up as a defense, that the term “ current funds ” had a local meaning at the place where the draft was payable, and was understood, there and throughout this State, to mean such bank notes, of the banks in Illinois, as were then in circulation, and which were then greatly below par, or their nominal value, fluctuating in value from day to day, which was known to, and understood, by the parties, wherefore the instrument was not payable in lawful funds. It has been repeatedly held by this court, and is regarded as the settled doctrine, that the terms “ currency ” and “ current funds ” have a specific, legal and well known meaning, that cannot be contradicted or explained. In the case of the Galena Ins. Co. v. Kupfer, 28 Ill. 332, it was held, that on a check for current funds, the holder might demand in payment, current money, par funds, or money circulating without any discount. This check called for par funds, and it could not be paid by depreciated bank paper. In that case it was also held, that the term “ current funds ” had a well defined specific meaning well understood by all classes of business men. And that extrinsic evidence could not he received to alter, change, or in anywise vary its meaning. That case is in point, and is conclusive of this question. The court below, therefore, committed no error in sustaining the demurrer to this plea. The demand of payment of the draft was sufficient, and the notice of non-payment was good to bind the drawer in an action for the recovery of the amount of the draft. The judgment of the court below must be affirmed. Judgment affirmed.